 


115 HRES 971 EH: Providing for consideration of the resolution (H. Res. 970) insisting that the Department of Justice fully comply with the requests, including subpoenas, of the Permanent Select Committee on Intelligence and the subpoena issued by the Committee on the Judiciary relating to potential violations of the Foreign Intelligence Surveillance Act by personnel of the Department of Justice and related matters.
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS
2d Session
H. RES. 971 
In the House of Representatives, U. S.,

June 28, 2018
 
RESOLUTION
Providing for consideration of the resolution (H. Res. 970) insisting that the Department of Justice fully comply with the requests, including subpoenas, of the Permanent Select Committee on Intelligence and the subpoena issued by the Committee on the Judiciary relating to potential violations of the Foreign Intelligence Surveillance Act by personnel of the Department of Justice and related matters.


That upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 970) insisting that the Department of Justice fully comply with the requests, including subpoenas, of the Permanent Select Committee on Intelligence and the subpoena issued by the Committee on the Judiciary relating to potential violations of the Foreign Intelligence Surveillance Act by personnel of the Department of Justice and related matters. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution and preamble to adoption without intervening motion or demand for division of the question except one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary or their respective designees.  Karen L. Haas,Clerk. 